DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on February 3, 2021.
Claims 1 and 15 have been amended and are hereby entered.
Claims 9 and 14 have been cancelled.
Claims 1 – 8, 10- 13, and 15 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the Abstract, filed February 3, 2021, caused the withdrawal of the objection to the Abstract as set forth in the office action mailed December 11, 2020.
Applicant’s amendments to the claims, filed February 3, 2021, caused the withdrawal of the rejection of claims 1 – 15  under 35 U.S.C. 103 as obvious over Sugino and Lee as set forth in the office action mailed December 11, 2020. Claims 9 and 14 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1 - 8, 10 - 13, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 10 – 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US20180037546) in view of Adamovich (US20160093808).
As per claims 1, 2, 4 – 7, 10 – 12, and 15 Sugino teaches
An organic light emitting device comprising an anode a cathode and at least one light emitting layer interposed between the anode and the cathode ([0013]: “An organic electroluminescent element comprising at least an organic layer interposed between an anode and a cathode.”)
Wherein the light emitting layer comprises a first host compound represented by Chemical Formula 1 
    PNG
    media_image1.png
    139
    316
    media_image1.png
    Greyscale
(Sugino teaches 
    PNG
    media_image2.png
    212
    339
    media_image2.png
    Greyscale
shown in [0163]. Compound 172 on page 39 defines a compound that reads on the claimed compound when R1 is a C4 alkyl;  R2 and R3 are hydrogen; Y is oxygen; L is a single bond; X1 to X3 are all N; Ar1 and Ar2 are both unsubstituted C6 aryl groups, namely phenyl groups; The bonding of the dibenzofuran to the carbazole group is the same as that in Chemical Formula 1 – 1 in claim 2.
While Sugino teaches that the host material can be used in combination with another host compound having a different structure ([0062]), Sugino does not teach:
A second host compound represented by Chemical Formula 2 
    PNG
    media_image3.png
    161
    278
    media_image3.png
    Greyscale

Adamovich teaches emissive layers of OLED devices comprising a hole transporting co-host and an electron-transporting cohost ([0058]). The electron transporting material is selected 
Adamovich further teaches compound F4 as an example of a hole-transporting co-host 
    PNG
    media_image4.png
    217
    439
    media_image4.png
    Greyscale
([0104]). This compound reads on the claims wherein R’1 is a phenyl group; R’2 and R’3 are hydrogen; n’ and m’ are 1; L’ is a single bond; Y’ is NR’; R’ is substitutued C15 aryl group; This compound is also the same as following compound from claim 15 
    PNG
    media_image5.png
    115
    158
    media_image5.png
    Greyscale
.  Adamovich further teaches compound F24 as another example of a hole-transporting co-host, 
    PNG
    media_image6.png
    177
    433
    media_image6.png
    Greyscale
([0104]), which reads on the claims wherein R’1 is a phenyl group; R’2 and R’3 are hydrogen; n’ and m’ are 1; L’ is a single bond; Y’ is NR’; R’ is a phenyl group, as required by claim 12. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugino to include a second host compound as taught by Adamovich. One of ordinary skill would have been motivated to make this modification because Sugino discloses that the host materials can be used in combination with another host compound (Sugino, [0062]), and Adamovich teaches that emissive layers of OLED 
As per claims 3 and 8, Sugino teaches compound 169 in the Table on page 39. This compound is similar to compound 172 except that claimed R1 group is a phenyl group and the carbazole group is substituted with a phenyl ring. When compound 172 is modified to include a phenyl group instead of the t-But group in the claimed R1 position, the compound reads on claim 3 and the following compound claimed in claim 8 in the first row 
    PNG
    media_image7.png
    181
    122
    media_image7.png
    Greyscale
.
Regarding compounds reading on claim 3 and the specific compounds claimed in claim 8, Sugino includes each element claimed, with the only difference between the claimed invention and Sugino being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high efficiency, long emission lifetime, and small deterioration with time when used even under a high-temperature condition ([0001]), absent a showing of unexpected results commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).

Claims 1 – 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugino (US20180037546) in view of Cho (US20160133853).
As per claims 1, 2, 4 – 7, 10, 11 and 13 Sugino teaches
An organic light emitting device comprising an anode a cathode and at least one light emitting layer interposed between the anode and the cathode ([0013]: “An organic electroluminescent element comprising at least an organic layer interposed between an anode and a cathode.”)
Wherein the light emitting layer comprises a first host compound represented by Chemical Formula 1 
    PNG
    media_image1.png
    139
    316
    media_image1.png
    Greyscale
(Sugino teaches aromatic heterocyclic derivatives as host compounds [0087], such as Formula D1 
    PNG
    media_image2.png
    212
    339
    media_image2.png
    Greyscale
shown in [0163]. Compound 172 on page 39 defines a compound that reads on the claimed compound when R1 is a C4 alkyl;  R2 and R3 are hydrogen; Y is oxygen; L is a single bond; X1 to X3 are all N; Ar1 and Ar2 are both unsubstituted C6 aryl groups, namely phenyl groups; The bonding of the 
While Sugino teaches that the host material can be used in combination with another host compound having a different structure ([0062]), Sugino does not teach:
A second host compound represented by Chemical Formula 2 
    PNG
    media_image3.png
    161
    278
    media_image3.png
    Greyscale

Cho teaches organic light-emitting devices including an emission layer with a first host and a second host (Abstract). Cho teaches when the first host includes a relatively strong electron transport group, such as a triazine group, it is beneficial to include a second host having a hole transport group ([0235]). 
Cho further teaches representative examples of the second host compound, including compound 287B 
    PNG
    media_image8.png
    219
    345
    media_image8.png
    Greyscale
([0228]), which reads on the claims wherein R’1 is a phenyl; R’2 and R’3 are hydrogen; n’ and m’ are each 1; L’ is a single bond; Y’ is CR’R”; R’ and R” are each a C1 alkyl.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sugino to include a second host compound 
As per claims 3 and 8, Sugino teaches compound 169 in the Table on page 39. This compound is similar to compound 172 except that claimed R1 group is a phenyl group and the carbazole group is substituted with a phenyl ring. When compound 172 is modified to include a phenyl group instead of the t-But group in the claimed R1 position, the compound reads on claim 3 and the following compound claimed in claim 8 in the first row 
    PNG
    media_image7.png
    181
    122
    media_image7.png
    Greyscale
.
Regarding compounds reading on claim 3 and the specific compounds claimed in claim 8, Sugino includes each element claimed, with the only difference between the claimed invention and Sugino being a lack of the aforementioned combination being explicity stated. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable results of high efficiency, long emission lifetime, and small deterioration with time when used even under a high-temperature condition ([0001]), absent a 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789